Citation Nr: 1741119	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a left wrist disability.

5. Entitlement to service connection for a right thumb disability.

6. Entitlement to service connection for a right hand disability.

7. Entitlement to service connection for right shoulder disability, to include as secondary to a service-connected disease or injury.

8. Entitlement to service connection for hematuria.

9. Entitlement to an increased initial rating for service-connected gastroesophageal reflux disease (GERD) in excess of 10 percent.

10. Entitlement to an increased initial rating for service-connected genital herpes simplex virus in excess of 10 percent. 

11. Entitlement to an increased initial compensable rating for service-connected anal fissures and internal hemorrhoids.

12. Entitlement to an effective date prior to May 6, 2010 for all service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Navy from September 1981 to April 2009, with service in Southwest Asia and was awarded the Kuwait Liberation Medal.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an August 2016 rating decision, the RO granted a higher initial rating of 10 percent for the Veteran's genital herpes, effective May 6, 2010.  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right shoulder disability and service connection for hematuria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have allergic rhinitis. 

2. The Veteran does not have sinusitis. 

3. The Veteran does not have a left knee disability.

4. The Veteran does not have a left wrist disability.

5. The Veteran does not have a right thumb disability.

6. The Veteran does not have a right hand disability. 

7. The Veteran's GERD has been manifested by heartburn, difficulty swallowing, regurgitation and pain radiating to his shoulders occurring four or more times a year lasting less than one day, and was not productive of considerable impairment of health. 

8. The Veteran's genital herpes has been manifested by ongoing breakouts warranting medication affecting less than 20 percent of the exposed areas, and the use of intermittent, systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12 month period. 

9. The Veteran's anal fissures and internal hemorrhoids have been manifested by constipation, intermittent rectal bleeding, rectal swelling and itchiness and have been mild or moderate. 

10. On May 6, 2010, the RO received a formal claim of entitlement to service connection for cervical spine disability, gastroesophageal reflux disease, genital herpes, residuals of left thumb fracture, left corneal scar, anal fissures and internal hemorrhoids and scars of left knee, left wrist and left thumb.

11. Prior to May 6, 2010, there was no formal or informal claim pending for the Veteran's service connection claims; the claim was received great than 1 year after discharge from active duty on April 30, 2009. 


CONCLUSIONS OF LAW

1. Allergic rhinitis was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Sinusitis was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. A left knee disability was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. A left wrist disability was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. A right thumb disability was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6. A right hand disability was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7. The criteria for an initial rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).

8. The criteria for an initial rating in excess of 10 percent for genital herpes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).

9. The criteria for an initial compensable rating for anal fissures and internal hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2016).

10. The criteria for an effective date prior to May 6, 2010 for grant of the Veteran's service-connected disabilities are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In May 2010 prior to the April 2011 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in September 2010 and VA examinations in April 2016.  The Board notes the Veteran contends the VA examinations were inadequate; however, the Veteran has failed to specify what was inadequate as to the VA examinations. As discussed below, the Board finds the VA examinations in September 2010 and April 2016 were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

In addition, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran. 38 C.F.R. § 3.317 (e).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for allergic rhinitis, service connection for sinusitis, service connection for a left knee disability, service connection for a left wrist disability, service connection for a right thumb and right hand disability. 
A. Allergic Rhinitis

The Veteran contends he is entitled to service connection for allergic rhinitis. The Veteran reports experiencing several instances of allergic rhinitis while in-service. While the Veteran has reported undergoing treatment for allergic rhinitis in-service he has not reported any current symptoms. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of allergic rhinitis and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no indication that the Veteran currently has allergic rhinitis. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, STRs note the Veteran was treated for allergic rhinitis at various times in-service.  October 1981 treatment records note that the Veteran reported ongoing sinus and chest congestion, with a cough and an upper respiratory infection was diagnosed. See October 22, 1981 STR. Treatment records in February 1994 note, head congestion, runny nose and a sore throat, and the Veteran was diagnosed with an upper respiratory infection. See February 22, 1994 STR. November 1997 treatment records note ongoing upper respiratory infections. See November 26, 1997 STR. In February 2002 treatment records note a sore throat, pressure in the ears and a diagnosis of allergic rhinitis. See February 5, 2002 STR. 

The Veteran was afforded a VA examination in September 2010. The examiner noted the Veteran denied a history of chronic allergic rhinitis. See September 2010 VA examination. The Veteran denied problems breathing through his nose, chronic sinusitis, purulent discharge and any other upper respiratory symptoms. The examiner noted that the Veteran denied having a history of chronic allergic rhinitis and reported he did not wish to pursue this claim. No diagnosis of allergic rhinitis was reported. 
VA treatment records have been associated with the claims file and at no point reflect a current disability of allergic rhinitis. Treatment records in June 2011 note a normal respiratory examination. See June 3, 2011 VA primary care note. The Veteran's VA treatment records are absent for treatment of allergic rhinitis.

The Board notes the Veteran's reports regarding his symptoms and treatment in-service for allergic rhinitis which he is competent to report. However, the Board finds the preponderance of the evidence is against finding a current diagnosis of allergic rhinitis. The Board finds the medical evidence of record is more probative and more credible than the lay opinions of record. Particularly, the Board finds the September 2010 VA examination was adequate and is entitled to probative weight. After reviewing the Veteran's in-service treatment records and current symptoms the examiner noted no diagnosis of allergic rhinitis and completed a thorough examination of the Veteran. Additionally at the VA examination the Veteran reported that he no longer wished to pursue his claim for allergic rhinitis. Further, VA treatment records note no treatment for, or symptoms of allergic rhinitis. As there is no evidence of a current disability service connection is not warranted. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of a chronic disability, and there is not shown to be an undiagnosed or a medically unexplained chronic multi-symptom illness.  

As such, the Board finds that service connection for allergic rhinitis is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Sinusitis

The Veteran contends he is entitled to service connection for sinusitis. The Veteran reports experiencing several instances of sinusitis while in-service. The Veteran reported experiencing five sinus infections in-service. While the Veteran reported undergoing treatment for sinusitis in service he has not reported any current symptoms. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of sinusitis and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no indication that the Veteran currently has sinusitis. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, STRs note treatment for sinus pain and infections on several occasions.  October 1981 treatment records note that the Veteran reported ongoing sinus and chest congestion, with a cough and an upper respiratory infection was diagnosed. See October 22, 1981 STR. Treatment records in February 1997 note ongoing cough and yellowish phlegm, and the Veteran reported several family members recently had sinus infections, rest and antibiotics were prescribed. See February 3, 1997 STR. November 1997 treatment records note ongoing upper respiratory infections. See November 26, 1997 STR. June 1992 treatment records note headaches and increased sinus pain since returning from Southwest Asia in April 1992, sinusitis was confirmed by X-ray and antibiotics were prescribed. See June 11, 1992. In February 2002, treatment records note a sore throat, pressure in his ears and a diagnosis of chronic sinusitis. See February 5, 2002 STR. January 2004 treatment records note one week of ongoing sinus congestion and pain, sinusitis was diagnosed and a course of antibiotics was prescribed. See January 14, 2004 STR. In a December 2008 report of medical history the Veteran reported experiencing sinusitis several times in-service. See December 8, 2008 report of medical history. 

The Veteran was afforded a VA examination in September 2010. The examiner noted the Veteran denied a history of ongoing sinusitis. See September 2010 VA examination. The Veteran denied problems breathing through his nose, chronic sinusitis, purulent discharge and any other symptoms. The examiner noted the Veteran was treated for sinusitis in-service and last had a sinus infection approximately two years ago. The examiner noted that while the Veteran was treated for sinusitis in-service there was no evidence of permanent residuals or a current chronic disability warranting service connection. 

VA treatment records have been associated with the claims file and at no point reflect a current disability of sinusitis. The Veteran's VA treatment records are absent for treatment of sinusitis.

The Board notes the Veteran's reports regarding his symptoms and treatment in-service for sinusitis which he is competent to report. However, the Board finds that the preponderance of the evidence is against finding a current diagnosis of sinusitis. The Board notes that the medical evidence of record is more probative and more credible than the lay opinions of record. Particularly, the Board finds the September 2010 VA examiner who noted a review of the Veteran's in-service treatment records and absence of current symptoms and noted no diagnosis of sinusitis is entitled to probative weight. The September 2010 VA examination was adequate as the examiner thoroughly reviewed the Veteran's in-service treatment records and conducted a thorough examination of the Veteran.  Additionally, at the September 2010 VA examination the Veteran reported that he no longer wished to pursue his claim for sinusitis. Further, VA treatment records note no treatment for, or symptoms of sinusitis. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of a chronic disability, and there is not shown to be an undiagnosed or a medically unexplained chronic multi-symptom illness.  

As such, the Board finds that service connection for sinusitis is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.
C. Left knee

The Veteran contends he is entitled to service connection for a left knee disability. The Veteran reports experiencing left knee pain in-service after a surfing accident. The Veteran has reported undergoing treatment for his left knee while in-service and he has not reported any current symptoms. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of a left knee disability and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no indication that the Veteran currently has a left knee disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence STRs note treatment for the left knee at several times. Treatment records in June 1989 note X-rays of the left knee after a recent laceration noted no effusion or recent fracture and the knee joint was normal. See June 26, 1989 STR. The Veteran was seen for follow-up after a laceration that warranted 15 stiches after cutting his knee while swimming. August 1989 treatment records noted left knee tenderness and a left knee sprain. See August 7, 1989 STR.

The Veteran was afforded a VA examination in September 2010. The Veteran reported sustaining a cut on his left knee while surfing in Hawaii, which was sutured and he denied any residuals. See September 2010 VA examination. The examiner noted a scar on the left knee of 3.5 centimeters (cm) by 2 millimeters (mm), which was not painful, with no skin breakdown, the scar was superficial, not deep and with no underlying soft tissue damage. On examination, the left knee was stable, with no crepitus, tenderness or effusion. The Veteran denied having a left knee disability and reported he did not wish to pursue this claim. The examiner found no left knee disability. 

VA treatment records have been associated with the claims file and at no point reflect a current left knee disability.

The Board notes the Veteran's reports regarding his symptoms and treatment in-service which he is competent to report. However, the Board finds that the preponderance of the evidence is against finding a current left knee disability. The Board notes that the medical evidence is more probative and more credible than the lay opinions of record. Particularly, the Board finds the September 2010 VA examiner who noted a review of the Veteran's in-service treatment records and absence of current symptoms and noted no diagnosis of a left knee disability is entitled to probative weight. The Board finds the September 2010 VA examination was adequate as the examiner reviewed the Veteran's in-service treatment records and conducted a thorough examination. The Board notes that the Veteran's left knee scar is service-connected under Diagnostic Code 7804, scars rated as noncompensable. Additionally, at the September 2010 VA examination the Veteran reported he no longer wished to pursue his claim for a left knee disability.  Further, VA treatment records note no treatment for or symptoms of a left knee disability. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of a chronic disability. As the claimed condition is not shown to be undiagnosed or part of a medically unexplained chronic multi-symptom illness.  

As such, the Board finds that service connection for a left knee disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Left wrist

The Veteran contends he is entitled to service connection for a left wrist disability. The Veteran reported injuring his left wrist in-service and the Veteran reported no current left wrist condition. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of a left wrist disability and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no indication that the Veteran currently has a left wrist disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, STRs note treatment for left wrist in April 2005. Treatment records in April 2005 note trauma to the left hand and thumb. X-rays note no evidence of fracture, dislocation or bony disease, with no abnormal soft tissue calcifications of the left wrist. See April 12, 2005 STR.   

The Veteran was afforded a VA examination in September 2010. The examiner noted the Veteran denied a left wrist disability and reported he did not wish to pursue the claim. See September 2010 VA examination. The examiner noted two scars on the left wrist of 10 mm by 1mm. The scars were not painful or deep, there was no underlying soft tissue damage or skin breakdown. The examiner noted that the scars are caused by or a result of service as the injury incurred in-service. Service connection was granted under Diagnostic Code 7804, scars for the Veteran's left wrist scar. The examiner found no evidence of any additional left wrist disability.   

VA treatment records have been associated with the claims file and at no point reflect a current left wrist disability. The Veteran's VA treatment records are absent for treatment of a left wrist disability.

The Board notes the Veteran's reports regarding his symptoms and treatment in-service for his left wrist which he is competent to report. However, the Board finds that the preponderance of the evidence is against finding a current diagnosis of a left wrist disability. The Board notes that the medical evidence of record is more probative and more credible than the lay opinions of record. Particularly, the Board finds the September 2010 VA examiner who noted a review of the Veteran's in-service treatment records and absence of current symptoms and noted no diagnosis of a left wrist disability is entitled to probative weight. The Board finds the VA examination was adequate as the examiner thoroughly reviewed the Veteran's claims file noting in-service treatment and completed a thorough examination. Additionally, the Veteran reported that he no longer wished to pursue his claim for a left wrist disability. Further, VA treatment records note no treatment for or symptoms of a left wrist disability. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of a chronic disability. As the claimed condition is not shown to be undiagnosed or part of a medically unexplained chronic multi-symptom illness.  

As such, the Board finds that service connection for a left wrist disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

E. Right thumb

The Veteran contends he is entitled to service connection for a right thumb disability. The Veteran reported pain in his right thumb approximately once a year. 
While the Veteran reported undergoing treatment for his right thumb in-service he has not reported any current symptoms. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of a right thumb disability, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no indication that the Veteran currently has a right thumb disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, STRs note treatment in November 1981 for a right thumb injury. The Veteran reported injuring his right thumb while playing volleyball. Examination noted a right thumb sprain with hypertension injury, swelling, erythema and moderate tenderness. See November 14, 1981 STR. Follow-up in November 1981 noted pain at the proximal metacarpal-phalangeal joint. See November 17, 1981. A metacarpal-phalangeal joint sprain was noted and Motrin, heat, acupuncture and light duty for several days was recommended. Id. In August 1988 the Veteran was seen in the emergency room for trauma to his right thumb after a volleyball game. See August 29, 1988 STR. The examiner noted marked swelling, tenderness, pain and the Veteran had full range of motion. X-rays noted no fracture or dislocation. The examiner diagnosed a contusion of the right thumb, elevation and heat was recommended. Id. 

The Veteran was afforded a VA examination in September 2010. The Veteran reported once a year he experiences pain in his right thumb during sports and physical activities, which results in decreased dexterity. See September 2010 VA examination. The Veteran reported a dull ache and pain that is a 5/10. The Veteran reported right hand numbness, decreased strength, overall decreased dexterity, pain and stiffness. The Veteran denied locking or swelling. X-rays were normal with no fracture, dislocation or bony abnormality. The examiner noted that the Veteran reports difficulty completing tasks due to right hand fatigue as a result of his C7 radiculopathy. Service connection was subsequently granted for right upper extremity radiculopathy.  Neurologic examination noted 5/5 muscle strength in the right upper extremities with sensation and vibration intact.  On range of motion testing there was no gap between the thumb pad and fingers of the thumb when attempting to oppose the fingers bilaterally. No objective evidence of pain on attempted opposition of the thumb to finger was reported, and there was no additional limitation of motion after repetitive use. The examiner noted a normal right thumb. 

VA treatment records have been associated with the claims file and at no point reflect a current right thumb disability. The Veteran's VA treatment records are absent for treatment of a right thumb disability.

The Board notes the Veteran's reports regarding his symptoms and treatment in-service for a right thumb injury which he is competent to report. However, the Board finds that the preponderance of the evidence is against finding a current diagnosis of a right thumb disability. The Board notes that the medical evidence of record is more probative and more credible than the lay opinions of record. Particularly, the Board finds the September 2010 VA examiner who noted a review of the Veteran's in-service treatment records and absence of current symptoms and noted no diagnosis of a right thumb disability is entitled to probative weight. The Board finds the September 2010 VA examination was adequate as the examiner reviewed the Veteran's in-service treatment records and completed a thorough examination of the right thumb with X-ray imaging. Further, VA treatment records note no treatment for or symptoms of a right thumb disability. 

The Board notes that the Veteran has on occasion reported instances of right thumb pain, and under 38 U.S.C.A. § 1110 there must be a disability due to an identified personal injury suffered or disease or injury, contracted in-service, here there is none. Further, under 38 C.F.R. § 3.317, the Board notes that service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

While we do not accept a generic statement that pain alone never results in a disability. Not all pain results in a disability, as in here, or rise to level of impairment of working ability. Based on the preponderance of the evidence the Board finds the evidence does not show a right thumb disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that service connection for a right thumb disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

F. Right hand

The Veteran contends he is entitled to service connection for a right hand disability. The Veteran reported undergoing treatment for his right hand in-service he has not reported any current symptoms. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of a right hand disability and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no indication that the Veteran currently has a right hand disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, STRs on several instances as discussed above note treatment for a right thumb injury. Treatment records in June 2002 note right forearm and hand pain, with numbness and tingling. See June 10, 2002 STR. An examination noted right arm pain and dysesthesia with ongoing history of same on a MRI in December 2001. The Veteran was referred to physical therapy. A December 2001 MRI noted the Veteran reported complaints of neck pain radiating to his right arm and hand which noted C7 radiculopathy due to a herniated disc. See December 26, 2001 STR. 

The Veteran was afforded a VA examination in September 2010. The Veteran denied flare-ups of joint disease affecting his hand. See September 2010 VA examination. Range of motion testing noted metacarpophalangeal joint was 0 to 65 degrees of flexion, proximal interphalangeal joint 0 to 110 degrees and distal interphalangeal was 0 to 70 degrees. No additional limitation of motion after repetitive use was noted, or pain on motion was noted. The examiner noted that the Veteran reports difficulty completing tasks due to right hand fatigue as a result of his C7 radiculopathy. Service connection was subsequently granted for right upper extremity radiculopathy. Neurologic examination noted 5/5 muscle strength in the right upper extremities with sensation and vibration intact.  X-rays of the right hand noted normal bone density, intact joint spaces and no fracture or dislocation or abnormality. The examiner noted a normal right hand. 

VA treatment records have been associated with the claims file and at no point reflect a current disability of the right hand. The Veteran's VA treatment records are absent for treatment of a right hand disability.

The Board notes the Veteran's reports regarding his symptoms and treatment in-service for a right hand injury which he is competent to report. However, the Board finds that the preponderance of the evidence is against finding a current diagnosis of a right hand disability. The Board notes that the medical evidence of record is more probative and more credible than the lay opinions of record. Particularly, the Board finds the September 2010 VA examiner who noted a review of the Veteran's in-service treatment records and absence of current symptoms and noted no diagnosis of a right hand disability is entitled to probative weight. The Board finds the VA examination was adequate as the examiner thoroughly reviewed the Veteran's current symptoms, treatment in-service and provided a thorough examination. Further, VA treatment records note no treatment for or symptoms of a right hand disability. 

The Board notes that the Veteran is currently service-connected for upper right extremity radiculopathy as due to his cervical spine disability. The VA examiner in September 2010 noted radiculopathy of the right upper extremity attributable to the Veteran's cervical spine disability which is related to his service.  

As such, the Board finds that service connection for a right hand disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

IV. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here there is no indication that staged ratings are warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

V. Analysis

A. GERD

The Veteran contends he is entitled to an increased rating for his service-connected gastroesophageal reflux disease (GERD). The Veteran's service-connected GERD has been rated as 10 percent disabling under Diagnostic Code 7346.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113 (2016). 

GERD is not specifically listed in the rating schedule, but is evaluated as analogous to hiatal hernia. See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). Hiatal hernia is evaluated as follows: A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 10 percent rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity (10 percent). 38 C.F.R. § 4.114, Diagnostic Code 7346.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114.

The Board finds that during the appeal period the Veteran's GERD approximated a 10 percent rating. The evidence of records shows that the Veteran has had two or more symptoms, including pain, heartburn, difficulty swallowing, regurgitation with lessened severity, but not symptoms of persistently recurrent epigastric distress  productive of considerable impairment of health. The Veteran has reported ongoing restrictions on his diet and regular medication was required.

VA treatment records have been associated with the claims file. June 2011 treatment records note no abdominal pain, no blood in stool, no nausea, or vomiting. See June 3, 2011 primary care note. August 2010 treatment records note a small left inguinal hernia. See August 11, 2010 VA treatment record. 

The Veteran was afforded a VA examination in September 2010. The Veteran reported he takes medication on an as needed basis with good results for his GERD. The Veteran denied dysphagia for solids or liquids, pyrosis, hematemesis, melena or nausea.  Occasional abdominal crapping and intermittent constipation was noted. The Veteran reported experiencing episodes of reflux about twice monthly with chest pain. The Veteran reported during episodes of reflux he is able to work but it may delay completing some tasks. Id.

Next, the Veteran was afforded a VA examination in April 2016. The Veteran reported experiencing symptoms including epigastric distress with substernal chest pain radiating to his shoulders, heartburn, regurgitation and difficulty swallowing. See April 2016 VA examination. The Veteran reported GERD impairs his ability to sleep, and often he must elevate his head. The Veteran reported drinking water, eating curry, spicy foods and drinking diet coke aggravates his symptoms. The Veteran takes TUMS and over the counter Nexium as need with mild relief. The Veteran reported his symptoms occur 4 or more times a year and last less than 1 day.

Based on a review of the evidence of record the Board finds that a 10 percent rating is warranted for the appeal period. During this period on appeal the Veteran experienced heartburn, difficulty swallowing, regurgitation and pain radiating to his shoulders occurring 4 or more times a year and lasting less than 1 day, which are all contemplated by the current 10 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 10 percent. Further, the Board notes that Veteran's reported symptoms have increased in severity during the period on appeal; however, the Veteran has not exhibited persistently recurrent symptoms of epigastric distress productive of considerable impairment in health.  

The Board finds the Veteran's GERD overall does not more closely approximate the criteria for a 30 percent rating requiring considerable impairment of health. The Board has considered the Veteran's contentions that his GERD warrants an increased rating and he is competent to describe symptoms associated with his disability. The Board finds the VA examinations were adequate as the examiners thoroughly considered the Veteran's symptoms and current manifestations of his GERD and are entitled to probative weight. The VA examiner in September 2010 noted occasional abdominal cramping, constipation and chest pain. The examiner similarly reported that the Veteran's GERD did not impact his ability to work. The VA examiner in April 2016 reported symptoms including substernal chest pain radiating to his shoulders, heartburn, regurgitation and difficulty swallowing. To warrant an increased 30 percent rating persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain, productive of considerable impairment of health must be present. There is no indication that the Veteran's symptoms including dysphagia, pyrosis or regurgitation have been persistently recurrent and productive of considerable impairment of health. The examiner noted no impact on the Veteran's ability to work. As such, the evidence of record is against a finding that he Veran has demonstrated persistently recurrent epigastric distress with symptoms productive of considerable impairment of health. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's GERD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms best approximate the current 10 percent rating as to the Veteran's GERD. A rating in excess of 10 percent for GERD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016). 

B. Genital herpes

The Veteran contends he is entitled to an increased rating for his service-connected genital herpes. The Veteran's service-connected genital herpes has been rated as 10 percent disabling under Diagnostic Code 7806. 

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects 5 to 20 percent of the body, or at least 5 percent but less than 20 percent of exposed areas, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding a 10 percent rating is warranted during the entire period on appeal. The Veteran contends that an increased rating is warranted as he has experienced ongoing symptoms and outbreaks requiring medication. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his genital herpes during the appeal.

The Veteran was afforded a VA examination in September 2010. The Veteran reported episodes of lesions typically occurring once a month that last for a week. See September 2010 VA examination. The Veteran denied systemic symptoms associated with lesions such as fever. No evidence of scarring or disfigurement was reported. Id. 

Next, the Veteran was afforded a VA examination in April 2016. The Veteran reported intermittent skin lesions occurring one to two times a month, all located in the genital area. See April 2016 VA examination. The Veteran reported these lesions are treated as needed with Acyclovir, and resolve within a week after treatment. The Veteran reported no current lesions, and his most recent flare-up was two weeks ago, and was treated with Acyclovir with good relief. The Veteran was treated with oral or topical medications during the past 12 months for less than 6 weeks. As to infections of the skin, none of the total body area was affected, as the Veteran was currently not experiencing a flare-up. The examiner noted the Veteran's skin condition does not impact his ability to work. Id.

VA treatment records in February 2011 note the Veteran is not having a breakout, and is not taking chronic suppressive therapy. See February 10, 2011 VA treatment record. Herpetic lesions were noted in the lower inguinal area and penis.  Treatment records in June 2011 note the Veteran is on suppressive therapy to control his symptoms and he experiences outbreaks every 6 weeks. See June 3, 2011 VA treatment record.

Based on the lay and medical evidence of record, the Board finds that a 10 percent rating for the Veteran's genital herpes is warranted for the entire period on appeal. During the appeal the Veteran has stated that his genital herpes is manifested by ongoing breakouts which warrant medication. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examination in April 2016 noted intermittent skin lesions occurring 1 to 2 times a month located in the genital area. These lesions were treated with oral or topical medications for the past 12 months for less than 6 weeks. There is no indication that more than 20 percent of the Veteran's entire body is affected, or exposed areas affected, or that the Veteran has been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for 6 weeks or more during the last 12 month period. 

The Board finds that the Veteran's' genital herpes does not more closely approximate an increased 30 percent rating. The Veteran's genital herpes has not covered more than 20 percent of the entire body or exposed areas affect, or has systemic therapy such as corticosteroids or other immunosuppressive drugs been required for at least 6 weeks during the past 1 year period. As such, a higher 30 percent rating is not warranted. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's genital herpes. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms best approximate the current 10 percent rating. The evidence of record does not reflect that the Veteran suffers from symptoms warranting an increased 30 percent rating, entitlement to a rating in excess of 10 percent for genital herpes is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

C. Anal fissures and internal hemorrhoids

The Veteran contends he is entitled to a compensable rating for his anal fissures and hemorrhoids. The Veteran's hemorrhoids are rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336. 

Under Diagnostic Code 7336, a noncompensable rating applies for mild or moderate hemorrhoids. Large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences are rated 10 percent disabling. Hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated 20 percent disabling. A 20 percent is the highest scheduler rating for hemorrhoids.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants fining a noncompensable rating is warranted for the entire period on appeal. At different times during the appeal the Veteran has reported constipation which improves with diet modification, intermittent rectal bleeding, rectal swelling and itchiness. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hemorrhoids during the appeal.

The Veteran was afforded a VA examination in September 2010. The Veteran reported ongoing constipation which can aggravate his internal hemorrhoids and anal fissures. See September 2010 VA examination.  Approximately once every two months the Veteran reports pain and blood in the stool. The Veteran denied anal itching, tenesmus, swelling, perianal discharge or fecal incontinence. The examiner noted hemorrhoids and anal fissures. 

Then the Veteran was afforded a VA examination in April 2016. The Veteran reported ongoing constipation, diet modification, intermittent rectal bleeding, intermittent rectal swelling and itchiness. See April 2016 VA examination. The Veteran reported managing his symptoms with a high fiber diet and taking Metamucil as needed. Small to moderate external hemorrhoids that are mild to moderate in severity with intermittent pruritus ani was noted. The examiner noted hemorrhoids and pruritus ani. The examiner noted the Veteran's hemorrhoids do not impact his ability to work. Id. 

Based on the lay and medical evidence of record the Board finds that a noncompensable rating is warranted for the entire period on appeal. During the appeal the Veteran has stated that his hemorrhoids have been manifested by constipation, diet modification, intermittent rectal bleeding, rectal swelling and itchiness. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The Board notes that the September 2010 VA examination reported a history of ongoing anal fissures, however this was based on the Veteran's self-report. There is no indication of active or ongoing fissures. The Veteran's hemorrhoids have been mild or moderate in nature warranting a noncompensable rating. 

The Board finds that the Veteran's anal fissures and internal hemorrhoids do not more closely approximate an increased 10 percent rating. The Veteran's hemorrhoids have not been large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences. As such, a higher rating is not warranted. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's hemorrhoids. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms that best approximate a noncompensable percent rating. The evidence of record does not reflect that the Veteran suffers from symptoms warranting an increased 10 percent rating, entitlement to a compensable rating for hemorrhoids is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016). 

VI. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date of an award of compensation for service connection will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)  (2014); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears  v. Principi, 16 Vet. App. 244 (2002).

The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. These amendments, however, are only applicable with respect to claims filed on or after March 24, 2015, and are not applicable in the present case. 

Prior to March 24, 2015, VA recognized formal and informal claims. A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).

The Veteran contends he is entitled to an effective date prior to May 6, 2010 for the grant of service connection for gastroesophageal reflux disease, genital herpes, residuals of a left thumb fracture, residuals of conjunctivitis and left corneal scar, anal fissures and internal hemorrhoids, and left wrist, knee and thumb scars. Specifically, the Veteran contends that the effective date for award of service connection should be April 30, 2009, the date he separated from active service. The Veteran contends that he submitted his claim for disability compensation within one year of separation from service. The analysis for the Veteran's claims for entitlement  to an earlier effective date for service connection for gastroesophageal reflux disease, genital herpes, residuals of left thumb fracture, residuals of conjunctivitis and left corneal scar, anal fissures and internal hemorrhoids, and left wrist, knee and thumb scars are identical and as such these will be discussed together. 

The Veteran was discharged from service on April 30, 2009. He submitted a formal claim for service connection for various disabilities which was received by VA on May 6, 2010. See Veteran's Application for Compensation and/or Pension, May 2010. The Veteran's Application for Compensation and/or Pension was dated and signed April 29, 2010. The Veteran contends that he submitted his Application for Compensation and Pension within one year of separation from service and he should not be penalized by VA mailroom delays. 

An April 2011 rating decision granted service connection for a cervical spine disability, service connection for GERD, service connection for radiculopathy, service connection for a left corneal scar and scars of left knee, left wrist and left thumb, service connection for genital herpes, service connection for hemorrhoids and residuals of left thumb fracture.  This appeal followed.  However, effective dates for service connection are based on the date of receipt of the claim; the date of receipt of the Veteran's claims was May 6, 2010. The Veteran has not provided additional evidence to show that VA received his application within one year of discharge from service. Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). 

The Board finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claims. There was no communication or submission of evidence from the Veteran evidencing intent to apply for benefits from the time of separation from service in April 2009 until receipt of the Veteran's formal; claim on May 6, 2010. Accordingly, the Board finds no basis in the law or facts in this case for an effective date for his service-connected disabilities, earlier than May 6, 2010. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. For these reasons, the claim is denied. The benefit of the doubt doctrine was considered; however, as a preponderance of the evidence is against this claim this doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for allergic rhinitis is denied. 

Service connection for sinusitis is denied.

Service connection for a left knee disability is denied.

Service connection for a left wrist disability is denied. 

Service connection for a right thumb disability is denied. 

Service connection for a right hand disability is denied. 

An initial rating in excess of 10 percent for GERD is denied.

An initial rating in excess of 10 percent for genital herpes is denied.

An initial compensable rating for anal fissures and internal hemorrhoids is denied.

The claim of entitlement to an earlier effective fate for the grant of all service-connected disabilities is denied. 


REMAND

The Veteran contends he is entitled to service connection for a right shoulder disability, to include as secondary to his service-connected cervical spine disability.  In addition, the Veteran contends he is entitled to service connection for hematuria. The Board finds that a remand is warranted for additional development. 

The Veteran was afforded a VA examination as to his right shoulder in September 2010.  If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner noted a history of right shoulder pain, which is 7/10, with ongoing weakness, stiffness and fatigability. X-rays noted mild chronic degenerative changes in the glenoid. The examiner noted a history of degenerative changes in the Veteran's right shoulder and found that it was less likely these were caused by or a result of service. However, the VA examiner failed to address whether the Veteran's right shoulder disability has been caused or aggravated by his service-connected cervical spine disability. As such remand is warranted for a supplemental VA opinion to address secondary service connection.  

Next, the Veteran was afforded a VA examination in September 2010 as to his claim for hematuria.  If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner noted a history of microscopic hematuria, and a CT of the abdomen revealed a right renal cyst. The VA examiner failed to address whether the Veteran's hematuria was related to his active service to include service in Southwest Asia.  As such remand is warranted for a supplemental VA examination and opinion. 

Additionally, since this claim has not been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.315, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to these provisions. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. Additionally provide notice as the criteria required to substantiate a claim based on Persian Gulf War service under  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2. After completing the development above to the extent possible, refer the case to a VA examiner with a physician of sufficient expertise and experience to determine the nature and etiology of the Veteran's right shoulder disability, for a supplemental opinion. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided. If warranted the Veteran should be provided a VA examination. After reviewing the claims file, the examiner is asked to answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability was caused by his service-connected cervical spine disability?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability was aggravated (permanently worsened beyond its natural progression) by his cervical spine disability?

Review of the entire claims file is required, and attention is invited to the Veteran's claims that his service-connected cervical spine disability has aggravated his right shoulder disability. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his right shoulder disability by the service-connected disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the development above in directives 1 and 2, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his hematuria. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, all prior examinations, and examining the Veteran, the examiner should answer the following questions: 

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hematuria is related to his active service, to include environmental exposure in Southwest Asia?

Review of the entire claims file is required. The examiner should inquire with the Veteran as to what environmental hazards he reports being exposed to while serving in Southwest Asia. The examiner should note the Veteran had service in Southwest Asia and exposure to environmental hazards is presumed.  In addition, the examiner should address the September 2010 VA examination which noted a right renal cyst. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


